vs away 54 'M~,w,,_% .4,._.,'~,
"§ '.' i-.,..j‘z"`& wh §§

NO. 30668

IN THE SUPREME COURT OF THE STATE OF HAWAlT

CHRIS GRINDLlNG, Petitioner,

  

&`=»’

§§

vs. §§
°" a
DISCIPLINARY COUNSEL and COMMISSION ON JUDI §§ ma
CONDUCT, Respondents. j ]` F“
' pitts ~;’ *`*°?
@gN3 §§

ORIGINAL PR@CEEDING  _‘;
’ m
ORDER
and Recktenwald, JJ.)

(By: Moon, C.J., Nakayama, Acoba, Duffy,

Upon consideration of petitioner Chris Grindling’s

petition for a writ of mandamus, it appears that petitioner is
ee HRS § 602-5(3) (Supp. 2009)

not entitled to mandamus relief.
(The supreme court has jurisdiction and power to issue writs of

mandamus directed to public officers to compel them to fulfill

the duties of their offices.); Barnett v. Broderiok, 84 HawaiH

lO9, lll, 929 P.2d l359, 1361 (l996) (Mandamus relief is

available to compel an official to perform a duty allegedly owed
to an individual only if the individual’s claim is clear and
certain, the official’s duty is ministerial and so plainly '

pprescribed as to be free from doubt, and no other remedy is
91

In Re DisciDlinarV Bd. Of Hawaii Supreme Court,

available.);
(Disciplinary

984 P.2d 688, 693 (l999)

HawaiH_363, 368,
counsel’s duties are owed to the supreme court, not to the
individual complainant; the duties involve judgment and
discretion and are not ministerial.), Rules of the Supreme Court

of the State of HawaiYi, Rule 8.6(d) (“[T]he Commission [on

Judicial Conduct] shall determine whether [a] complaint warrants

investigation and evaluation.”) Accordingly,

IT IS HEREBY ORDERED that the clerk of the appellate

court shall process the petition for a writ of mandamus without

ipayment of the filing fee.

lT IS FURTHER ORDERED that the petition for a writ of
mandamus is denied.

DATED: Honolulu, HawaiUq August 25, 2010.

W¢»»-

  ns

%ma.€. f@*'%lq'\,

MM, /z¢¢»m,,,g/